By the Court, McKinstry, J.:
Defendant was indicted for feloniously stealing quicksilver, the property of the “Quicksilver Mining Company of New York."
The prosecution proved by the witness Rondel that the company known by the name given in the indictment was a corporation de facto, doing business as such. This was sufficient. (People v. Frank, 28 Cal. 507; People v. Hughes, 29 Cal. 257; People v. Ah Sam, 41 Cal. 645.)
The witness, Hinman, was not an accessory before the fact. It does not appear from the transcript that he knew anything of the alleged crime until after it was committed.
The confession testified to by Rondel, the Superintendent of the company, in the Sheriff’s office, and in the presence of the Sheriff and his deputy, is to be regarded as if made to the Sheriff.
The following is a transcript from the record:
“Q.—Did you say to him that it would be better for him to make a full disclosure?
“A.—I don’t know but that something of that kind might have been said.
“Q.—Do you know by whom ?
“A.—I do not know.
“Q.—But by some one of you?
“A.—It may have been said.
*345“Q.—Isn’t that your impression that some such remark was made to him ?
“A.—It is possible.”
The witness was then permitted to detail the confession, notwithstanding the objection of defendant.
“Before any confession can be received in a criminal case it must be shown that it was voluntary. The course of practice is, to inquire whether the prisoner had been told that it would be better for him to confess, or worse for him if he did not confess, or whether language to that effect had been addressed to him.” (1 Green. Ev. 219.) The Court below should have been satisfied that the confession was voluntary; certainly the preliminary testimony was of a nature to excite the gravest suspicion that improper inducements had been held out to elicit it. But the testimony affirmatively established the inadmissibility of evidence of the confession. It would be substituting sound for sense to say that the prosecuting witness did not in effect declare that the Sheriff or his deputy, or he himself in their presence "and hearing, said to the prisoner, “It will be better for you to make a full disclosure.”
The rule is without exception that such a promise made by one in authority will exclude a confession. Public policy absolutely , requires the rejection of confessions obtained by means of inducements held out by such persons. It may be true, even in such cases—owing to the variety in character and circumstances—that the promise may not in fact induce the confession. But as it is thought to succeed in a large majority of instances, it is wisely adopted as a rule of law applicable to them all. (Id. 222, 223, and cases cited.)
We cannot too strongly urge on the District Attorneys never to offer evidence of confessions, except it has first been made to appear that they were made voluntarily. We ought not to be compelled to reverse a judgment because of a violation of so well established a rule of law.
The defendant asks to be finally discharged because he did not move for a new trial in the Court below. But the question suggested by this application has been passed *346upon by this Court, and we see no good reason for disturbing the former ruling. (People v. Olwell, 28 Cal. 456.) Judgment reversed and cause remanded for new trial.
Neither Mr. Justice Crockett nor Mr. Justice Rhodes expressed an opinion.